Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
It is noted that the applicant’s election in the reply filed October 15, 2019 indicated the election of species (2) an American-style football having a prep gauge portion and a non-prep gauge portion as shown in Figure 29.  However, the applicant indicated that claims 11-23 read on the elected species which are directed to the American-style football having index, middle and ring fingertip grip elements as shown in Figure 34.  The applicant clarified in the telephone interview of April 19, 2021 that the election of species (2) was a typographical error and it was instead intended to indicate the election of species (1), namely an American-style football having index, middle and ring fingertip grip elements as shown in Figure 34.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13, 15, 17, 19, 20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2015/0031482) in view of Swiszcz (US 2014/0100067) and Guenther (7,867,116).  Note the basis for the rejections set forth in the office action filed November 9, 2020.  Regarding the amendments to claim 11, Frank provides four stripes (170) on the first and fourth cover panels (120) as recited.  Further, Frank includes four index finger grip zones elements (220, 240) coupled to the end regions of the first and fourth cover panels as recited.  Frank also provides four middle finger grip zone elements (210, 230) coupled to the central region of the first and fourth cover panels as shown.  

In the alternative, attention is directed to paragraph [0070] of Frank stating that the grip zones can be placed in any location on the game ball that is helpful for enhancing the grip of the ball.  It would have been obvious to one of ordinary skill in the art to provide a spacing between the stripe edges and the grip zones in order to provide a prominent distinction between the grip zones and the stripes.  
Regarding claim 25, note Figure 7 of Frank showing each of the middle finger grip zones elements (210, 230) extending in a direction parallel to the central region edges.  
Regarding claim 26, note Figure 8 of Frank showing a grip zone (250, 260) that is obviously capable of engaging the ring finger of a user.  This grip zone is shown as extending around the lacing (140) of the football.  Regarding the limitation for the ring finger grip zone to not be longitudinally spaced apart from the middle finger grip zone elements, note Figure 8 of Frank showing the ring finger grip zone element (250, 260) coming to close contact with the middle finger grip zones elements (210, 230).  Note also paragraph [0080] describing the ring finger grip zone elements (250, 260).  Attention is again directed to paragraph [0070] stating that the grip zones may be placed in any number and any location on the game ball that is helpful for enhancing the grip of the ball.  It would have been obvious to one of ordinary skill in the art to 
Regarding claim 27, note Figure 7 showing the middle finger grip zone elements (210, 23) positioned between an end of the lacing and the stipe adjacent the end of the lacing.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2015/0031482) in view of Swiszcz (US 2014/0100067), Guenther (7,867,116) and Frisina (D453,036).  Note the basis for the rejections set forth in the office action filed November 9, 2020.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2015/0031482) in view of Swiszcz (US 2014/0100067), Guenther (7,867,116) and Brown (6,462,303).  Note the basis for the rejections set forth in the office action filed November 9, 2020.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2015/0031482) in view of Swiszcz (US 2014/0100067), Guenther (7,867,116) and Page (6,722,889).  Note the basis for the rejections set forth in the office action filed November 9, 2020.
Claims 11-13, 15, 17, 19, 20, 24 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2015/0031482) in view of Swiszcz (US 2014/0100067), Guenther (7,867,116) and Page (6,722,889).  Note the basis for the rejections set forth in the office action filed November 9, 2020. Regarding the amendments to claim 11, Frank provides four stripes (170) on the first and fourth cover panels (120) as recited.  Further, Frank includes four index finger grip zones elements (220, 240) coupled to the end regions of the first and fourth cover .  
Regarding the limitation for the index finger grip zone elements to be spaced from end and central regions edges of the four stripes, it is noted that Frank does not clearly depict an actual space between the stripes and the zones.
Page reveals that it is known in the art of footballs to provide tactile elements (24R’, 24L’) with spacing between them and the stripes (34’) or have zones (26, 26’) overlap the stripes of the football. Note Figure 2. Further, note column 6, lines 41 column 7, line 3 of Park stating that the tactile elements (24) provide for greater consistency when throwing the football (10). Note also paragraph [0070] of Frank stating that the grip zones can be placed in any location on the game ball that is helpful for enhancing the grip of the ball. It would have been obvious to one of ordinary skill in the art to provide spacing between the grip zone elements of Frank and the stripe in order to further improve the consistency when throwing the football.
Further, it is noted that Page states that the size of tactile element (26’) is selected to accommodate individuals with fingers and hands of various dimensions. Page states that individuals with relatively small hands will contact an end of the tactile element, an individual with relatively intermediate hands will contact a central portion of the tactile element and an individual with large fingers or hands will contact an opposite end of the tactile element. Page adds that the tactile elements are generally dimensioned and positioned to accommodate individual having hands and fingers of various dimensions. Note column 6, lines 41-57. Given this teaching, it would have been obvious to one of ordinary skill in the art to provide grip zones for the football of Frank such that they are spaced further away from the stripe in order to accommodate a user with particularly sized hands.  By spacing the grip zones 
Regarding claim 25, note Figure 7 of Frank showing each of the middle finger grip zones elements (210, 230) extending in a direction parallel to the central region edges.  
Regarding claim 26, note Figure 8 of Frank showing a grip zone (250, 260) that is obviously capable of engaging the ring finger of a user.  This grip zone is shown as extending around the lacing (140) of the football.  Regarding the limitation for the ring finger grip zone to not be longitudinally spaced apart from the middle finger grip zone elements, note Figure 8 of Frank showing the ring finger grip zone element (250, 260) coming to close contact with the middle finger grip zones elements (210, 230).  Note also paragraph [0080] describing the ring finger grip zone elements (250, 260).  Attention is again directed to paragraph [0070] stating that the grip zones may be placed in any number and any location on the game ball that is helpful for enhancing the grip of the ball.  It would have been obvious to one of ordinary skill in the art to have the ring finger grip zone elements (250, 260) extend into contact with the middle finger grip zone elements (210, 230) in order to provide further enhanced gripping of the ball.  
Regarding claim 27, note Figure 7 showing the middle finger grip zone elements (210, 23) positioned between an end of the lacing and the stipe adjacent the end of the lacing.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2015/0031482) in view of Swiszcz (US 2014/0100067), Guenther (7,867,116) and Frisina (D453,036) and Page (6,722,889).  Note the basis for the rejections set forth in the office action filed November 9, 2020.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2015/0031482) in view of Swiszcz (US 2014/0100067), Guenther (7,867,116), Frisina .
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Frank in view of Swiszcz and Guenther, the applicant contends that these references do not teach grip zones that are spaced apart from the edges of the stripes as recited.  However, this argument is not persuasive as the grip zones of Frank are shown as being separate and distinct from the stripes of the football and thus are considered to be “spaced apart” from the stripes.  For example, the grip zones of Frank are not shown as being in an overlapping relationship with the end and central region edges of the four stripes and thus, are considered to be spaced apart from the stripes.  Note Figures 7 and 8 of Frank.  
In the alternative, attention is directed to paragraph [0070] of Frank stating that the grip zones can be placed in any location on the game ball that is helpful for enhancing the grip of the ball.  It would have been obvious to one of ordinary skill in the art to provide a spacing between the stripe edges and the grip zones in order to provide a prominent distinction between the grip zones and the stripes.  
Regarding claim 21, it is noted that the reference to Frisina is relied upon merely for the teaching that it is known in the art of footballs to provide the football with indicia on the outer surface.  Note Figure 1.  The indicia is seen as a prep gauge portion that covers between 5-80 percent of the outer surface of the first and fourth cover panels as recited.  It is noted that Frank teaches the grip zone spacing as recited.  
Regarding claims 22 and 23 and the reference to Brown, it is noted that Brown is relied upon merely for its teaching that it is known in the art of game balls to use a low power laser in 
Regarding claim 24 and the reference to Page, it is noted that in this rejection, the reference to Page is relied upon merely for its teaching that it is known in the art of footballs having grip elements provided thereon that the size of the grip elements may be modified in order to accommodate user’s with different sized hands.  Note column 6, line 41 through column 7, line 3.  It would have been obvious to one of ordinary skill in the art to provide the grip zones for the football of Franks such that they extend to the longitudinal edges of the first and fourth cover panels in order to accommodate users with various sized hands.  
Regarding claims 11-13, 15, 17, 19, 20, 24 and 25 and the combination of Frank in view of Swiszcz, Guenther and Page, the applicant contends that this combination does not teach the limitations as recited in amended claim 1.  However, this argument is not persuasive for the reasons set forth above.  Regarding the limitation for the index finger grip zone elements to be spaced from end and central regions edges of the four stripes, it is noted that Frank does not clearly depict an actual space between the stripes and the zones.
Page reveals that it is known in the art of footballs to provide tactile elements (24R’, 24L’) with spacing between them and the stripes (34’) or have zones (26, 26’) overlap the stripes of the football. Note Figure 2. Further, note column 6, lines 41 column 7, line 3 of Park stating that the tactile elements (24) provide for greater consistency when throwing the football (10). Note also paragraph [0070] of Frank stating that the grip zones can be placed in any location on the game ball that is helpful for enhancing the grip of the ball. It would have been obvious to one of ordinary skill in the art to provide spacing between the grip zone elements of Frank and the stripe in order to further improve the consistency when throwing the football.

Regarding new claims 26 and 27, note the basis for the rejections set forth above as the combination of Frank in view of Swiszcz and Guenther (7,867,116), alone or further in view of Page as set forth above teaches the claim limitations.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/            Primary Examiner, Art Unit 3711